As filed with the Securities and Exchange Commission on April ^ 29, 2011 1940 Act File No. 811-2589 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] AMENDMENT NO. ^ 35 [X] EATON VANCE SERIES TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, MA 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number, including Area Code) Maureen A. Gemma Two International Place, Boston, Massachusetts 02110 (Name and address of agent for service) Throughout this Registration Statement, information concerning Tax-Managed Growth Portfolio (the Portfolio) (File No. 811-7409) is incorporated by reference from Amendment No. ^ 166 to the Registration Statement of Eaton Vance Mutual Funds Trust (File No. 2-90946 under the Securities Act of 1933 (the 1933 Act) (the Amendment), which was filed electronically with the Securities and Exchange Commission on April 29, ^ 2011 (Accession No. 0000940394- ^ 11-000485 ). The Amendment contains a prospectus (the Feeder Fund prospectus) and statement of additional information (Feeder Fund SAI) for Eaton Vance Tax-Managed Growth Fund 1.2 (the Feeder Fund), which invests substantially all of its assets in the Portfolio. The investment practices and policies of the Feeder Fund are substantially the same as those of the Portfolio. PART A Responses to Items 1, 2, 3, 4 and 13 have been omitted pursuant to Paragraph B2.(b) of the General Instructions to Form N-1A. Item 5. Management (a) Investment Adviser Registrant incorporates by reference information concerning the Portfolios management from Fund Summaries  Management in the Feeder Fund prospectus. (b) Portfolio Manager(s) Registrant incorporates by reference information concerning the Portfolios management from Fund Summaries  Management in the Feeder Fund prospectus. Item 6. Purchase and Sale of Fund Shares (a) Purchase of Fund Shares Registrant does not offer shares of the Fund (as defined in Item 9 below) for sale. (b) Sale of Fund Shares A shareholder may redeem Fund shares on any business day, which is any day the New York Stock Exchange is open for business. You may redeem Fund shares directly from the Fund either by writing to Eaton Vance Group of Funds, 101 Sabin Street, Pawtucket, RI 02860, or by calling 1-866-910-2425. Item 7. Tax Information The Funds distributions are expected to be taxed as ordinary income and/or capital gains, unless you are exempt from taxation Item 8. Financial Intermediary Compensation Registrant incorporates by reference information concerning the Portfolios financial intermediary compensation from Payments to Broker-Dealers and Other Financial Intermediaries in the Feeder Fund prospectus. A-1 Item 9. Investment Objectives, Principal Investment Strategies, Related Risks and Disclosure of Portfolio Holdings. (a) Eaton Vance Series Trust (the Registrant or the Trust) is an open-end diversified management investment company. The investment objective of Eaton Vance Tax-Managed Growth Fund 1.0 (the Fund), the sole series of the Registrant, is to achieve long-term, after-tax returns for its shareholders through investing in a diversified portfolio of equity securities. This objective is nonfundamental but the Trustees intend to submit any proposed change, that would be material to shareholders for approval. (b) and (c) The Fund seeks to achieve its investment objective by investing in the Portfolio. Registrant incorporates by reference information concerning the Portfolios investment objective and investment practices and risks from Fund Summaries and Investment Objectives & Principal Policies and Risks in the Feeder Fund prospectus. (d) Registrant incorporates by reference the description of the Portfolios policies and procedures with respect to the disclosure of portfolio holdings information from Information about the Funds under Shareholder Account Features in the Feeder Fund prospectus. Item 10. Management, Organization, and Capital Structure (a) Registrant incorporates by reference information concerning the Portfolios management from Management and Organization in the Feeder Fund prospectus. (b) Capital Stock The Fund is the sole series of the Registrant, a Massachusetts business trust. The Fund does not hold annual shareholder meetings but may hold special meetings for matters that require shareholder approval (such as electing or removing trustees, approving management or advisory contracts or changing investment policies that may only be changed with shareholder approval). Item 11. Shareholder Information (a) Pricing The Fund values its shares once on each day the New York Stock Exchange (the Exchange) is open for trading, as of the close of regular trading on the Exchange (normally 4:00 p.m. New York time). The Funds net asset value per share is determined by its custodian, State Street Bank and Trust Company (State Street), (as agent for the Registrant) in the manner authorized by the Trustees of the Trust. Net asset value is computed by dividing the value of the Funds total assets, less its liabilities, by the number of Fund shares outstanding. Because the Fund invests its assets in an interest in the Portfolio, the Funds net asset value will reflect the value of its interest in the Portfolio (which, in turn, reflects the underlying value of the Portfolios assets and liabilities). Registrant incorporates by reference information concerning the computation of net asset value and valuation of Portfolio assets from Valuing Shares in the Feeder Fund prospectus and from Calculation of Net Asset Value in the Feeder Fund SAI. (b) Purchase of Fund Shares Not applicable. Registrant does not offer shares of the Fund for sale. A-2 (c) Redemption of Fund Shares A shareholder has the right to redeem Fund shares by delivering to the transfer agent during its business hours a written request in good order plus any share certificates, or stock powers if no certificates have been issued. Redemption will be made at the net asset value next computed after such delivery. Good order means that all relevant documents must be endorsed by the record owner(s) exactly as the shares are registered and the signature(s) must be Medallion signature guaranteed. A shareholder can obtain a Medallion signature guarantee at banks, savings and loan institutions, credit unions, securities dealers, securities exchanges, clearing agencies and registered securities association that participate in the Securities Transfer Agents Medallion Program, Inc. (STAMP, Inc.). Only Medallion signature guarantees issued in accordance with STAMP, Inc. will be accepted. In addition, in some cases, good order may require the furnishing of additional documentation if shares are registered in the name of a corporation, partnership or fiduciary. Payment normally will be made within seven days of the receipt of the aforementioned documents, reduced by any federal income tax required to be withheld. The Registrant reserves the right to pay the redemption or repurchase price of Fund shares in whole or in part by a distribution of portfolio securities in lieu of cash if, in the opinion of management, it seems advisable to do so; normally, when the redemption or repurchase price equals or exceeds $2,500 portfolio securities will be used by the Registrant. Any portfolio securities so distributed would be valued pursuant to the Portfolios valuation procedures. If the portfolio securities so distributed are sold by the redeeming shareholder, brokerage commissions or other transaction costs will be incurred in connection with such sale. The right to redeem shares of the Fund can be suspended and the payment of the redemption price deferred when the Exchange is closed (other than for customary weekend and holiday closings), during periods when trading on the Exchange is restricted as determined by the Securities and Exchange Commission (the SEC), or, to the extent otherwise permitted by the Investment Company Act of 1940, as amended (the 1940 Act), if an emergency exists as determined by the SEC, or during any other period permitted by order of the SEC for the protection of investors. (d) Dividends and Distributions Distributions from net investment income are paid at least quarterly and distributions from net realized long-term capital gains are paid at least annually. These distributions are paid in shares of the Fund computed at net asset value, subject to an option to each shareholder to elect to be paid in cash. (e) Frequent Purchases and Redemptions of Fund Shares In general, frequent purchases and redemptions of investment company shares may dilute the value of shares held by long-term shareholders. Excessive purchases and redemptions may disrupt efficient portfolio management, forcing an investment company to sell portfolio securities at inopportune times to raise cash, or cause increased expenses such as increased brokerage costs, realization of taxable capital gains without attaining any investment advantage, or increased administrative costs. The Boards of Trustees of the Eaton Vance Funds have adopted policies to discourage short-term trading and market timing and to seek to minimize the potentially detrimental effects of frequent purchases and redemptions of Fund shares. However, because the shares of the Fund are not offered for sale and shareholders may redeem their shares but not exchange them for shares of other Funds in the Eaton Vance group of funds, Eaton Vance believes the Fund is not susceptible to market timing or excessive trading. A-3 (f) Tax Consequences Since the Fund intends to distribute substantially all of its net investment income and net realized long-term capital gains to shareholders, it is not expected that the Fund will be required to pay any U.S. federal income taxes on such income and capital gains. However, shareholders of the Fund normally will have to pay U.S. federal income taxes and any state or local taxes, on any such distributions from investment income. After the end of each calendar year, each shareholder receives information for tax purposes regarding the distributions paid during the year and the amount of any distributions eligible for the dividends received deduction for corporations. Item 12. Distribution Arrangements (a) and (b) Not applicable (c) Whenever the Fund as an investor in the Portfolio is requested to vote on matters pertaining to the Portfolio (other than the termination of the Portfolios business, which may be determined by the Trustees of the Portfolio without investor approval), the Fund will hold a meeting of Fund shareholders and will vote its interest in the Portfolio for or against such matters proportionately to the instructions to vote for or against such matters received from Fund shareholders. The Fund shall vote shares for which it receives no voting instructions in the same proportion as the shares for which it receives voting instructions. Other investors in the Portfolio may alone or collectively acquire sufficient voting interests in the Portfolio to control matters relating to the operation of the Portfolio, which may require a Fund to withdraw its investment in the Portfolio or take other appropriate action. The Fund can withdraw from the Portfolio at any time. In the event the Fund withdraws all of its assets from the Portfolio, or the Board of Trustees of the Registrant determines that the investment objective of the Portfolio is no longer consistent with the investment objective of the Fund, such Trustees would consider what action might be taken, including investing the assets of the Fund in another pooled investment entity or retaining an investment adviser to manage the Funds assets in accordance with its investment objective. The Funds investment performance may be affected by a withdrawal of all its assets (or the assets of another investor) from the Portfolio. A-4 PART B Item 14. Cover Page and Table of Contents Not applicable Item 15. Fund History Registrant is a Massachusetts business trust organized on June 24, 1996. Registrant currently has one series, Eaton Vance Tax-Managed Growth Fund 1.0 (the Fund). Prior to March 1, 2001, the Fund was known as Capital Exchange Fund. Item 16. Description of the Fund and Its Investments and Risks Registrant is an open-end diversified management investment company. Part A contains information about the investment objective and policies of the Fund. This Part B should be read in conjunction with Part A. Capitalized terms used in this Part B and not otherwise defined have the meanings given them in Part A. Registrant incorporates by reference additional information concerning the investment policies of the Portfolio as well as information concerning the investment restrictions of the Portfolio from Strategies and Risks and Investment Restrictions in the Feeder Fund SAI. The Fund is subject to the same investment restrictions as the Portfolio. Registrant incorporates by reference the Portfolios portfolio turnover rates from Financial Highlights in the Feeder Fund prospectus. Item 17. Management of the Fund (a) - (b) Registrant incorporates by reference additional information concerning the management of the Portfolio from Management and Organization in the Feeder Fund SAI. As used in this filing, EVC refers to Eaton Vance Corp., EV refers to Eaton Vance, Inc. and EVD refers to Eaton Vance Distributors, Inc. The "noninterested Trustees" consist of those Trustees who are not "interested persons" of the Trust or Portfolio, as that term is defined under the 1940 Act.The Board of Trustees of Registrant has the same committees with the same composition as the committees of the Portfolios Board. B-1 Number of Portfolios in Fund Other Directorships Position(s) Term of Office Principal Occupation(s) During Past Complex Held with the and Length of Five Years Overseen By During Last Five Name and ^ Year of Birth Fund/Portfolio Service and Other Relevant Experience Trustee Years INTERESTED TRUSTEE THOMAS E. FAUST JR. Trustee^ ^Since 2007^ Chairman, Chief Executive Officer ^ Director of EVC.^ ^ and President of EVC, Director and President of EV, Chief Executive Officer and President of Eaton Vance and BMR, and Director of EVD. Trustee and/or officer of 177 registered investment companies and ^ 1 private investment company managed by Eaton Vance or BMR. Mr. Faust is an interested person because of his positions with BMR, Eaton Vance, EVC, EVD and EV, which are affiliates of the Trust and Portfolio. NONINTERESTED TRUSTEES BENJAMIN C. ESTY Trustee Since 2005 Roy and Elizabeth Simmons ^ ^ None ^ Professor of Business Administration and Finance Unit Head, Harvard University Graduate School of Business Administration. ALLEN R. FREEDMAN Trustee Since 2007 Private Investor and Consultant. ^ Director of ^ Former Chairman (2002-2004) and a Assurant, Inc. Director (1983-2004) of Systems & (insurance provider), Computer Technology Corp. and Stonemor (provider of software to higher Partners L.P. (owner education). Formerly, a Director of and operator of Loring Ward International (fund cemeteries).^ distributor) (2005-2007). Formerly, Chairman and a Director of Indus International, Inc. (provider of enterprise management software to the power generating industry) (2005- B-2 Number of Portfolios in Fund Other Directorships Position(s) Term of Office Principal Occupation(s) During Past Complex Held with the and Length of Five Years Overseen By During Last Five Name and ^
